SULLIVAN, Chief Judge
(concurring in part and dissenting in part):
I agree with my Brother Judges that error occurred in this case and that the certified question should be answered in the negative. See generally United States v. Craig, 28 MJ 321 (CMA 1989). However, the content of the post-trial videotape was substantially the same as the accused’s unsworn statement at trial. Accordingly, error in this regard was harmless. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a). I would reverse the decision of the United States Air Force Court of Military Review setting aside the convening authority’s action.